DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021; 10/13/2020 and 1/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “through which” is not clear, what it refers to.

Regarding claim 1, the phrase “at least one the second DC/DC converter” is not clear, whether the same with “a second DC/DC converter in line 3.

Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose an electric power distribution system which is mounted on a vehicle, supplies electric power to a main load from a first DC/DC converter and a first battery provided in parallel with 5the first DC/DC converter, and supplies electric power to a backup load from a second DC/DC converter and a second battery provided in parallel with the second DC/DC converter. The electric power distribution system comprises a first path through which electric power is supplied from at least one of the first DC/DC converter and the first battery to the main load. The electric power distribution system also comprises 10a second path that is provided in parallel with the first path and through which electric power is supplied from at least one of the second DC/DC converter and the second battery to the backup load. The electric power distribution system also comprises a third path that connects the second DC/DC converter and the first battery. The electric power distribution system also comprises a fourth path that connects the first path and the third path and connects the first battery 15and the first DC/DC converter in parallel to the main load. The electric power distribution system also comprises a control unit that controls an output voltage of the second DC/DC converter according to an assumed output capacity derived from travel route information of a navigation system mounted on the vehicle. The assumed output capacity is a capacity that is able to supply electric power 20used for a driven load in the backup load at a travel point that is up to midway of a moving distance of the vehicle from a current point to a target point, and is set to be lower than a threshold battery capacity that is lower than in a fully charged state of the second battery.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618